Case 1:17-cv-04327-LLS-RWL Document 129 Filed 12/23/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL DARDASHTIAN, individually and on
behalf of COOPER SQUARE VENTURES, LLC,
NDAP, LLC and CHANNEL REPLY, LLC,

Plaintiffs,
Case No. 17 CV 4327 (LLS) (RWL)
-against-

DAVID GITMAN, JEREMY FALK, SUMMIT
ROCK HOLDINGS, LLC, ACCEL
COMMERCE, LLC, DALVA VENTURES, LLC,
KONSTANTYN BAGAEV, OLESKSII
GLUKHAREV and CHANNEL REPLY, INC.

CERTIFICATION OF
EDWARD J. REICH

Defendants.

New Nee Nee eee eee eee ee eee ee”

 

I, Edward J. Reich, hereby certify as follows pursuant to 18 U.S.C. §1746:

1. I am a partner and US General Counsel of the law firm Dentons US LLP
(“Dentons”), outgoing counsel for certain of the Defendants in this action, and make this
certification pursuant to the Court’s December 5, 2019 order.

2. On December 23, 2019 via FedEx Priority Overnight service, Dentons sent Sims
& Depaola, LLP the complete Relativity and Nuix databases for this litigation, as well as all
original data received or collected from the Defendants and all productions made in this
litigation. Dentons also provided via email manifests listing all of the files contained on the hard
drive and flash drive that were sent.

I certify under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York

s.
December 23, 2019 J

Edward J. Reich

 
